DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiners amendment is as follows:
Claim 1 is amended such that the comma at the end of the claim has been removed.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, the prior art does not teach “…a disc reproducing unit to read out information recorded on a disc; an audio board to generate an audio signal by processing the information read out by the disc reproducing unit; a coupling unit to which a ground terminal extending from a vehicle body side is to be connected; a first chassis to which the audio board is attached; a second chassis electrically connected to the coupling unit and the first chassis, the coupling unit exposed from the second chassis; a bracket which is electrically connected to the disc reproducing unit, the first chassis, and the second chassis, and with which the disc reproducing unit is attached to the first chassis and the second chassis; and a conductive unit electrically connected to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tamura et. al. [6,417,984], Tsuwako et. al. [6,259,573], Traeger [5,978,569], Hamaoka et. al. [2007/0068366], Fisker et. al. [11,220,182], Kuno et. al. [5,677,811].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625